       Case 2:19-cv-00584-KWR-CG Document 6 Filed 05/26/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

ISIAH TRUJILLO,

       Petitioner,

v.                                                                   No. 19-cv-584 KWR-CG

SUPREME COURT OF NEW MEXICO,

       Respondent.

                            ORDER REQUIRING AMENDMENT

       This matter is before the Court on Petitioner Isiah Trujillo’s 28 U.S.C. § 2254 habeas

petition (Doc. 4) (Petition). Trujillo seeks relief from his state convictions for criminal sexual

penetration of a minor. He argues trial counsel was ineffective and that the Eddy County State

Court violated his due process rights in a variety of ways. The Petition does not contain a short,

plain statement of the grounds for relief, as required by Fed. R. Civ. P. 8(a), nor does it

“substantially follow … the form” § 2254 petition, as required by Habeas Corpus Rule 2(d). The

filing consists of 216 pages, which alternate between handwritten narrative and excerpts from the

state record. It is not the role of the Court to “sort through a lengthy … complaint and voluminous

exhibits … to construct plaintiff’s causes of action.” McNamara v. Brauchler, 570 Fed. App’x

741, 743 (10th Cir. 2014) (citations omitted). The Court will therefore order Trujillo to refile his

claims on the proper § 2254 form by June 22, 2020.

       When drafting his amendment, Trujillo should include a brief description of each claim

(e.g., “erroneous admission of testimony by Jane Doe”) in the sections of the § 2254 petition titled

“Ground One,” “Ground Two,” etc. Writing “see attached pages” under each ground, and then

attaching hundreds of pages of handwritten narrative, will not suffice. Trujillo is also not required
        Case 2:19-cv-00584-KWR-CG Document 6 Filed 05/26/20 Page 2 of 2



to describe the lengthy procedural history of the case or attach any state court records. If the

allegations in his amended petition state a cognizable habeas claim, the Court will order

Respondents to provide the full state court record, including any trial transcripts and appellate

rulings. The failure to timely file a single, amended § 2254 petition that complies with Rule 8(a)

and this Order will result in dismissal of this action without further notice.

        IT IS ORDERED that no later than June 22, 2020, Trujillo shall file an amended § 2254

petition that appears on the proper form and is consistent with the above instructions.

        IT IS FURTHER ORDERED that the Clerk’s Office shall MAIL Trujillo a blank § 2254

form.




                                                  2
